 


110 HR 3302 IH: Congressional Responsibility and Accountability Act
U.S. House of Representatives
2007-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3302 
IN THE HOUSE OF REPRESENTATIVES 
 
August 1, 2007 
Mr. Paul introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title 5, United States Code, to prohibit agencies from enforcing rules that result in a specified economic impact until the requirements of those rules are enacted into law by an Act of Congress, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Congressional Responsibility and Accountability Act. 
2.Rules that result in a specified economic impactSection 553 of title 5, United States Code, is amended by adding at the end the following: 
 
(f) 
(1)Before adoption of a rule, each agency shall determine whether compliance with the rule will result in a specified economic impact. If an agency determines that a rule will result in a specified economic impact, the agency shall provide notification and shall not enforce the rule until the requirements of the rule are enacted into law by an Act of Congress.  
(2)Not later than 180 days after the date of the enactment of this Act, and annually thereafter, each agency shall determine whether any rule of that agency has resulted in a specified economic impact in the preceding year. If an agency determines that a rule has resulted in a specified economic impact in the preceding year, the agency shall provide notification and, not later than 365 days after making such determination, shall no longer enforce the rule until the requirements of the rule are enacted into law by an Act of Congress.  
(3)In this subsection: 
(A)The term provide notification means transmit the rule determined to result in a specified economic impact and the findings supporting such a determination, including relevant public comments in the case of a proposed rule, to the Federal Register for publication and to the Committees on Appropriations of the House of Representatives and the Senate, not later than 30 days after a determination is made in the case of a proposed rule and not later than 60 days after a determination is made in the case of an existing rule. 
(B)The term a specified economic impact means any of the following: 
(i)Costs to any individual of $5,000 or more in a year. 
(ii)Costs to any partnership, corporation, association, or public or private organization, but not including the Federal Government or a State government, of $25,000 or more in a year. 
(iii)Costs to all persons in the aggregate, but not including the Federal Government or a State government, of $250,000 or more in a year. 
(iv)The loss by 1 or more United States citizens of existing employment in a year..  
 
